Order filed, November 5, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-00767-CR
                                       ____________

                    WILLIAM EDWARD ERICKSON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 179th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1286119


                                          ORDER

       The reporter’s record in this case was due October 22, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Myrna Hargis, the court reporter, to file the record in this appeal within
30 days of the date of this order.

                                        PER CURIAM